COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00137-CR


DONALD AUSTIN MARTIN                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                    STATE


                                  ------------

         FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                  ------------

                       MEMORANDUM OPINION1

                                  ------------

     A jury convicted Appellant Donald Austin Martin of possessing with intent

to deliver more than four but less than two hundred grams of methamphetamine

and possessing more than four ounces but less than five pounds of marijuana.

See Tex. Health & Safety Code Ann. §§ 481.112(a), (d), 481.121(a), (b)(3)

(Vernon 2010).    The jury assessed Martin’s punishment at fifty years’

confinement and a $10,000 fine for the methamphetamine offense and twenty-
     1
      See Tex. R. App. P. 47.4.
four months’ confinement and a $10,000 fine for the marijuana offense. The trial

court sentenced him accordingly.

      Martin’s court-appointed appellate counsel has filed a motion to withdraw

as counsel and a brief in support of that motion. In the brief, counsel avers that,

in his professional opinion, the appeal is frivolous. Counsel’s brief and motion

meet the requirements of Anders v. California by presenting a professional

evaluation of the record demonstrating why there are no arguable grounds for

relief. 386 U.S. 738, 87 S. Ct. 1396 (1967). This court informed Martin that he

may file a pro se brief, and he has done so.2 Martin has also filed a ―Motion to

Suspend a Rule,‖ a ―Motion for Leave to File a Reply Brief,‖ and a ―Motion for a

[Bledsoe] Hearing to Excuse Appellate Counsel Ottaway and Appoint New

Counsel.‖ The State declined to submit a brief in response to the Anders brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State,

904 S.W.2d 920, 922–23 (Tex. App.—Fort Worth 1995, no pet.). Only then may

we grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–

83, 109 S. Ct. 346, 351 (1988).



      2
       Martin raises two issues of ineffective assistance of counsel and two
issues challenging the enhancement allegations.


                                         2
      We have carefully reviewed the record, counsel’s brief, and each of the

issues raised by Martin in his pro se brief. We agree with counsel that this

appeal is wholly frivolous and without merit; we find nothing in the record that

might arguably support the appeal. See Bledsoe v. State, 178 S.W.3d 824, 827–

28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d 684, 685 n.6

(Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to withdraw,

deny as moot Martin’s ―Motion to Suspend a Rule‖ and ―Motion for Leave to File

a Reply Brief,‖ deny Martin’s ―Motion for a [Bledsoe] Hearing to Excuse Appellate

Counsel Ottaway and Appoint New Counsel,‖ and affirm the trial court’s

judgments.




                                                 BILL MEIER
                                                 JUSTICE

PANEL: LIVINGSTON, C.J.; MEIER and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: December 2, 2010




                                       3